Citation Nr: 0106547	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of the 
removal of benign tumors of the left arm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1979 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In November 1996, the RO denied the claims of entitlement to 
secondary service connection for lumbar and cervical spine 
disabilities and entitlement to a total rating based on 
individual unemployability.  The RO erroneously issued to the 
veteran a supplemental statement of the case (SSOC) on these 
three issues.  The veteran had not filed a timely notice of 
disagreement with that rating determination.  The June 1998 
VA Form 646 is the only correspondence received that can be 
construed as a substantive appeal with the 1996 rating 
action, but this document was received more than a year after 
the SSOC.  See generally 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2000).  The RO has certified these issues on appeal as 
inextricably intertwined with the increased rating issue on 
appeal.  Nevertheless, without a substantive appeal, even 
issues which are "inextricably intertwined" are not 
properly on appeal to the Board.  The Board does not offer an 
opinion herein as to whether, in fact, these issues actually 
are inextricably intertwined.

In the February 2001 informal brief, the veteran's 
representative argues that the aforementioned matters are 
ripe for appellate review and are on appeal before the Board.  
Given that, the Board finds that the issues of whether new 
and material evidence has been submitted to reopen the claims 
of entitlement to service connection for cervical and lumbar 
spine disabilities and entitlement to a total rating based on 
individual unemployability have been raised.  The 
representative also raised the issue of entitlement to 
service connection for depression.  The matters are referred 
to the RO for action deemed appropriate.




REMAND

In February 2001, the veteran, via his representative, 
submitted additional evidence to substantiate his claim for 
an increased rating for residuals of the removal of benign 
tumors of the left arm.  The veteran did not waive the right 
to initial RO review of this evidence.  See also February 
2001 Informal Brief Presentation.  Therefore, the RO must be 
afforded the opportunity to review such evidence.  38 C.F.R. 
§ 20.1304(c) (2000).  

In his January 1996 VA Form 9, the veteran requested a 
hearing before a member of the Board sitting at the RO.  
Nevertheless, the claims folder was sent to the Board without 
affording him the opportunity for such a hearing.  
Thereafter, the Board scheduled him for a hearing in 
Washington, D.C. in February 2001.  He withdrew his request 
for this hearing.  Since he never, in fact, requested a 
hearing before the Board in Washington, D.C., but instead had 
requested a hearing before the Board sitting at the RO, he 
should be contacted to clarify if he still desires such a 
hearing.

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the names and addresses of all VA and non-
VA providers of medical treatment of the 
residuals of the removal of benign tumors 
of the left arm since August 1998.  After 
obtaining any necessary authorization, the 
RO should contact the identified providers 
and request a copy of all reports of 
treatment of the veteran, not already of 
record.  The medical providers contacted 
should include the VA Medical Clinics in 
Brecksville and Cleveland, Ohio.

The veteran should also be appropriately 
contacted and asked to clarify whether he 
wants a hearing before a member of the 
Board sitting at the RO.  If he does, such 
a hearing should be appropriately 
scheduled.

2.  The RO should request from the Social 
Security Administration copies of the 
decision pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

3.  The RO should schedule the veteran 
for orthopedic and neurologic 
examinations to determine the residuals 
of his service-connected removal of 
benign tumors of the left arm.  The 
claims folder must be made available to 
the examiners for use in the study of the 
veteran's case.  The examination reports 
must specifically state if the claims 
folder was reviewed.  All indicated tests 
and studies, should be performed, and any 
indicated consultations should be 
scheduled.  

The orthopedic examiner should test joint 
motion against varying resistance.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner is 
requested to identify any objective 
evidence of pain, all functional 
impairment due to pain, and to provide an 
opinion concerning the degree of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.  

The examiners are also requested to 
furnish a full description of the effects 
of the disability on the veteran's 
ordinary activity, including the impact 
of the disability on the veteran's 
ability to work.  All opinions must be 
supported by a complete rationale and 
reconciled with the February 2001 medical 
opinion by Craig N. Bash, M.D.

4.  The RO should also schedule the 
veteran for a VA skin examination.  The 
veteran's claims folder should be made 
available to the examiner.  The 
examination report must specifically 
state if the claims folder was reviewed.  
All indicated tests and studies should be 
accomplished.  The examiner should 
comment on whether the scars on the left 
arm are objectively tender on palpation, 
disfiguring or attached to underlying 
structure, or associated with any 
functional impairment.  The examiner 
should note any complaint of pain in 
relation to the scars and to the degree 
to which, if present, the pain could 
limit functional ability.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is otherwise notified.

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).  The veteran 
is also advised that he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


